      Case: 1:20-cv-02037 Document #: 1-2 Filed: 03/03/20 Page 1 of 1 PageID #:6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

STEVEN E. BERKHEIMER,                               )
                                                    )
                Plaintiff,                          )
                                                    )   Misc. C.A. No. ____________
         v.                                         )
                                                    )   C.A. No. 12-9023-JZL
HEWLETT-PACKARD COMPANY,                            )   (Northern District of Illinois)
                                                    )
                Defendant.                          )

  [PROPOSED] ORDER GRANTING NON-PARTY OPEN TEXT CORPORATION’S
  MOTION: (1) TO QUASH SUBPOENAS FROM STEVEN E. BERKHEIMER AND (2)
   TO TRANSFER THE INSTANT MOTION TO THE UNITED STATES DISTRICT
            COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

         WHEREAS, the Court, having considered non-party Open Text Corporation’s Motion:

(1) to Quash Subpoenas from Steven E. Berkheimer and (2) to Transfer the Instant Motion to the

United States District Court for the Northern District of Illinois (the “Motion”), and for good

cause having been shown,

         IT IS HEREBY ORDERED this _____ day of ___________________, 2020, that non-

party Open Text Corporation’s Motion is GRANTED insofar as the Instant Motion is transferred

to the United States District Court for the Northern District of Illinois.


                                               _______________________________
                                               UNITED STATES DISTRICT JUDGE


6604021/50026
